Exhibit 10.2

 

CHEROKEE, INC. 2013 STOCK INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address:

 

 

 

 

 

 

 

 

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Cherokee, Inc. 2013 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

 

Award Number

 

 

 

 

 

Date of Award

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Exercise Price per Share

 

$

 

 

 

Total Number of Shares Subject to the Option (the “Shares”)

 

 

 

 

 

Total Exercise Price

 

$

 

 

 

Type of Option:

 

o Incentive Stock Option

 

 

 

 

 

x Non-Qualified Stock Option

 

 

 

Expiration Date:

 

 

 

 

 

Post-Termination Exercise Period:

 

Three (3) Months

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

 

[INSERT VESTING SCHEDULE]

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

 

Cherokee, Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

1

--------------------------------------------------------------------------------


 

 

Title:

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable U.S. federal securities laws or
other Applicable Laws that could subject the Grantee to liability for engaging
in any transaction involving the sale of the Company’s Common Stock.  The
Grantee further acknowledges and agrees that, prior to the sale of any Shares
acquired under this Award, it is the Grantee’s responsibility to determine
whether or not such sale of Shares will subject the Grantee to liability under
insider trading rules or other applicable U.S. federal securities laws or other
Applicable Laws.

 

The Grantee acknowledges having received a copy of the Plan prospectus required
in connection with the Form S-8 registration statement for the Plan, a copy of
the Plan, the Option Agreement and this Notice (collectively, the “Plan
Documents”).  The Grantee understands that the Company may, in its sole
discretion, decide to deliver any Plan Documents (including updates thereto) by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means.  In the event that the Company decides to deliver the Plan
Documents electronically or otherwise require participation via an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company, the Grantee hereby consents to receive such documents
by electronic delivery and to participate in the Plan through such an on-line or
electronic system.

 

The Grantee may receive, without charge, upon written or oral request, paper
copies of any or all of the Plan Documents, documents incorporated by reference
in the Form S-8 registration statement for the Plan, and the Company’s most
recent annual report to shareholders by requesting them from [Stock
Administration] at Cherokee, Inc., 5990 Sepulveda Boulevard, Sherman Oaks,
California 91411, Attn. [Stock Administration].  Telephone: (818) 908-9868,
email: [INSERT EMAIL].

 

2

--------------------------------------------------------------------------------


 

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof.  The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement.  The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 13 of the Option Agreement.  The Grantee further agrees
to the venue selection and waiver of a jury trial in accordance with Section 14
of the Option Agreement.  The Grantee further agrees to notify the Company upon
any change in the residence address indicated in this Notice.

 

Dated:

 

 

Signed:

 

 

 

Grantee

 

3

--------------------------------------------------------------------------------


 

Award Number:                   

 

CHEROKEE, INC. 2013 STOCK INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

1.                                      Grant of Option.  Cherokee, Inc., a
Delaware corporation (the “Company”), hereby grants to the Grantee (the
“Grantee”) named in the Notice of Stock Option Award (the “Notice”), an option
(the “Option”) to purchase the Total Number of Shares of Common Stock subject to
the Option (the “Shares”) set forth in the Notice, at the Exercise Price per
Share set forth in the Notice (the “Exercise Price”) subject to the terms and
provisions of the Notice, this Stock Option Award Agreement (the “Option
Agreement”) and the Company’s 2013 Stock Incentive Plan, as amended from time to
time (the “Plan”), which are incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Option Agreement.

 

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code. 
However, notwithstanding such designation, the Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded.  The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company).  For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.

 

2.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  The Option shall be
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice and with the applicable provisions of the Plan and this Option
Agreement.  The Option shall be subject to the provisions of Section 11 of the
Plan relating to the exercisability or termination of the Option in the event of
a Corporate Transaction or Change in Control.  The Grantee shall be subject to
reasonable limitations on the number of requested exercises during any monthly
or weekly period as determined by the Administrator.  In no event shall the
Company issue fractional Shares.

 

(b)                                 Method of Exercise.  The Option shall be
exercisable by delivery of an exercise notice (a form of which is attached as
Exhibit A) or by such other procedure as specified from time to time by the
Administrator which shall state the election to exercise the Option, the whole
number of Shares in respect of which the Option is being exercised, and such
other provisions as may be required by the Administrator.  The exercise notice
shall be delivered in person, by certified mail, or by such other method
(including electronic transmission) as determined from time to time by the
Administrator to the Company accompanied by payment of the Exercise Price and
all applicable income and employment taxes required to be withheld.  The Option
shall be deemed to be exercised upon receipt by the Company of such notice
accompanied by the Exercise Price and all applicable withholding taxes, which,
to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 3(d) below to the extent such procedure is available to the Grantee
at the time of exercise and such an exercise would not violate any Applicable
Law.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Taxes.  No Shares will be delivered to the
Grantee or other person pursuant to the exercise of the Option until the Grantee
or other person has made arrangements acceptable to the Administrator for the
satisfaction of applicable income tax and employment tax withholding
obligations, including, without limitation, such other tax obligations of the
Grantee incident to the receipt of Shares.  Upon exercise of the Option, the
Company or the Grantee’s employer may offset or withhold (from any amount owed
by the Company or the Grantee’s employer to the Grantee) or collect from the
Grantee or other person an amount sufficient to satisfy such tax withholding
obligations.  Furthermore, in the event of any determination that the Company
has failed to withhold a sum sufficient to pay all withholding taxes due in
connection with the Option, the Grantee agrees to pay the Company the amount of
such deficiency in cash within five (5) days after receiving a written demand
from the Company to do so, whether or not the Grantee is an employee of the
Company at that time.

 

(d)                                 Section 16(b).  Notwithstanding any
provision of this Option Agreement to the contrary, other than termination of
the Grantee’s Continuous Service for Cause, if a sale within the applicable time
periods set forth in Sections 5, 6 or 7 herein of Shares acquired upon the
exercise of the Option would subject the Grantee to suit under Section 16(b) of
the Exchange Act, the Option shall remain exercisable until the earliest to
occur of (i) the tenth (10th) day following the date on which a sale of such
Shares by the Grantee would no longer be subject to such suit, (ii) the one
hundred and ninetieth (190th) day after the Grantee’s termination of Continuous
Service, or (iii) the date on which the Option expires.

 

3.                                      Method of Payment.  Payment of the
Exercise Price shall be made by any of the following, or a combination thereof,
at the election of the Grantee; provided, however, that such exercise method
does not then violate any Applicable Law and, provided further, that the portion
of the Exercise Price equal to the par value of the Shares must be paid in cash
or other legal consideration permitted by the Delaware General Corporation Law:

 

(a)                                 cash;

 

(b)                                 check;

 

(c)                                  surrender of Shares held for the requisite
period, if any, necessary to avoid a charge to the Company’s earnings for
financial reporting purposes, or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised;

 

(d)                                 payment through a “net exercise” such that,
without the payment of any funds, the Grantee may exercise the Option and
receive the net number of Shares equal to (i) the number of Shares as to which
the Option is being exercised, multiplied by (ii) a fraction, the numerator of
which is the Fair Market Value per Share (on such date as is determined by the
Administrator) less the Exercise Price per Share, and the denominator of which
is such Fair Market Value per Share (the number of net Shares to be received
shall be rounded down to the nearest whole number of Shares); or

 

2

--------------------------------------------------------------------------------


 

(e)                                  payment through a broker-dealer sale and
remittance procedure pursuant to which the Grantee (i) shall provide written
instructions to a Company-designated brokerage firm to effect the immediate sale
of some or all of the purchased Shares and remit to the Company sufficient funds
to cover the aggregate exercise price payable for the purchased Shares and (ii)
shall provide written directives to the Company to deliver the certificates for
the purchased Shares directly to such brokerage firm in order to complete the
sale transaction.

 

4.                                      Restrictions on Exercise.  The Option
may not be exercised if the issuance of the Shares subject to the Option upon
such exercise would constitute a violation of any Applicable Laws.  If the
exercise of the Option within the applicable time periods set forth in
Section 5, 6 and 7 of this Option Agreement is prevented by the provisions of
this Section 4, the Option shall remain exercisable until one (1) month after
the date the Grantee is notified by the Company that the Option is exercisable,
but in any event no later than the Expiration Date set forth in the Notice.

 

5.                                      Termination or Change of Continuous
Service.  In the event the Grantee’s Continuous Service terminates, the Grantee
may, but only during the Post-Termination Exercise Period, exercise the portion
of the Option that was vested at the date of such termination (the “Termination
Date”).  The Post-Termination Exercise Period shall commence on the Termination
Date.  In no event, however, shall the Option be exercised later than the
Expiration Date set forth in the Notice.  In the event of the Grantee’s change
in status from Employee, Director or Consultant to any other status of Employee,
Director or Consultant, the Option shall remain in effect and the Option shall
continue to vest in accordance with the Vesting Schedule set forth in the
Notice; provided, however, that with respect to any Incentive Stock Option that
shall remain in effect after a change in status from Employee to Director or
Consultant, such Incentive Stock Option shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Qualified Stock Option on
the day three (3) months and one (1) day following such change in status. 
Except as provided in Sections 6 and 7 below, to the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the Post-Termination Exercise Period, the Option
shall terminate.

 

6.                                      Disability of Grantee.  In the event the
Grantee’s Continuous Service terminates as a result of his or her Disability,
the Grantee may, but only within twelve (12) months commencing on the
Termination Date (but in no event later than the Expiration Date), exercise the
portion of the Option that was vested on the Termination Date; provided,
however, that if such Disability is not a “disability” as such term is defined
in Section 22(e)(3) of the Code and the Option is an Incentive Stock Option,
such Incentive Stock Option shall cease to be treated as an Incentive Stock
Option and shall be treated as a Non-Qualified Stock Option on the day three (3)
months and one (1) day following the Termination Date.  To the extent that the
Option was unvested on the Termination Date, or if the Grantee does not exercise
the vested portion of the Option within the time specified herein, the Option
shall terminate.  Section 22(e)(3) of the Code provides that an individual is
permanently and totally disabled if he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.

 

3

--------------------------------------------------------------------------------


 

7.                                      Death of Grantee.  In the event of the
termination of the Grantee’s Continuous Service as a result of his or her death,
or in the event of the Grantee’s death during the Post-Termination Exercise
Period or during the twelve (12) month period following the Grantee’s
termination of Continuous Service as a result of his or her Disability, the
person who acquired the right to exercise the Option pursuant to Section 8 may
exercise the portion of the Option that was vested at the date of termination
within twelve (12) months commencing on the date of death (but in no event later
than the Expiration Date).  To the extent that the Option was unvested on the
date of death, or if the vested portion of the Option is not exercised within
the time specified herein, the Option shall terminate.

 

8.                                      Transferability of Option.  The Option,
if an Incentive Stock Option, may not be transferred in any manner other than by
will or by the laws of descent and distribution and may be exercised during the
lifetime of the Grantee only by the Grantee.  The Option, if a Non-Qualified
Stock Option, may not be transferred in any manner other than by will or by the
laws of descent and distribution, provided, however, that a Non-Qualified Stock
Option may be transferred during the lifetime of the Grantee to the extent and
in the manner authorized by the Administrator.  Notwithstanding the foregoing,
the Grantee may designate one or more beneficiaries of the Grantee’s Incentive
Stock Option or Non-Qualified Stock Option in the event of the Grantee’s death
on a beneficiary designation form provided by the Administrator.  Following the
death of the Grantee, the Option, to the extent provided in Section 7, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution.  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

 

9.                                      Term of Option.  The Option must be
exercised no later than the Expiration Date set forth in the Notice or such
earlier date as otherwise provided herein.  After the Expiration Date or such
earlier date, the Option shall be of no further force or effect and may not be
exercised.

 

10.                               Tax Consequences.  The Grantee may incur tax
liability as a result of the Grantee’s purchase or disposition of the Shares. 
THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.

 

11.                               Entire Agreement: Governing Law.  The Notice,
the Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee.  Nothing in the Notice, the Plan and this Option Agreement (except
as expressly provided therein) is intended to confer any rights or remedies on
any persons other than the parties.  The Notice, the Plan and this Option
Agreement are to be construed in accordance with and governed by the internal
laws of the State of California without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of California to the rights and duties of the
parties.  Should any provision of the Notice, the Plan or this Option Agreement
be determined to be illegal or unenforceable, such provision shall be enforced
to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

 

4

--------------------------------------------------------------------------------


 

12.                               Construction.  The captions used in the Notice
and this Option Agreement are inserted for convenience and shall not be deemed a
part of the Option for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

13.                               Administration and Interpretation.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan or this Option Agreement shall be submitted by the Grantee or
by the Company to the Administrator.  The resolution of such question or dispute
by the Administrator shall be final and binding on all persons.

 

14.                               Venue and Waiver of Jury Trial.  The Company,
the Grantee, and the Grantee’s assignees pursuant to Section 8 (the “parties”)
agree that any suit, action, or proceeding arising out of or relating to the
Notice, the Plan or this Option Agreement shall be brought in the United States
District Court for the Central District of California (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of Los Angeles) and that the parties shall submit to the
jurisdiction of such court.  The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court.  If any one or
more provisions of this Section 14 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

15.                               Notices.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown in these
instruments, or to such other address as such party may designate in writing
from time to time to the other party.

 

16.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

17.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Grantee’s participation
in the Plan, on the Option and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

 

END OF AGREEMENT

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHEROKEE, INC. 2013 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

 

Cherokee, Inc.

Attention: Secretary

5990 Sepulveda Boulevard

Sherman Oaks, California 91411

 

1.                                      Exercise of Option.  Effective as of
today,                             ,        the undersigned (the “Grantee”)
hereby elects to exercise the Grantee’s option to purchase
                       shares of the Common Stock (the “Shares”) of Cherokee,
Inc. (the “Company”) under and pursuant to the Company’s 2013 Stock Incentive
Plan, as amended from time to time (the “Plan”) and the [  ] Incentive
[X] Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and
Notice of Stock Option Award (the “Notice”) dated                             ,
                .  Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Exercise Notice.

 

2.                                      Representations of the Grantee.  The
Grantee acknowledges that the Grantee has received, read and understood the
Notice, the Plan and the Option Agreement and agrees to abide by and be bound by
their terms and conditions.

 

3.                                      Rights as Stockholder.  Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option.  The Company shall issue (or cause to be issued) such stock
certificate promptly after the Option is exercised.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.

 

4.                                      Delivery of Payment.  The Grantee
herewith delivers to the Company the full Exercise Price for the Shares, which,
to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 3(e) of the Option Agreement.

 

5.                                      Tax Consultation.  The Grantee
understands that the Grantee may suffer adverse tax consequences as a result of
the Grantee’s purchase or disposition of the Shares.  The Grantee represents
that the Grantee has consulted with any tax consultants the Grantee deems
advisable in connection with the purchase or disposition of the Shares and that
the Grantee is not relying on the Company for any tax advice.

 

6.                                      Taxes.  The Grantee agrees to satisfy
all applicable foreign, federal, state and local income and employment tax
withholding obligations and herewith delivers to the Company the full amount of
such obligations or has made arrangements acceptable to the Company to satisfy
such obligations.  In the case of an Incentive Stock Option, the Grantee also
agrees, as partial consideration for the designation of the Option as an
Incentive Stock Option, to notify the Company in writing within thirty (30) days
of any disposition of any shares acquired by exercise of the Option if such
disposition occurs within two (2) years from the Date of Award or within one (1)
year from the date the Shares were transferred to the Grantee.

 

1

--------------------------------------------------------------------------------


 

7.                                      Successors and Assigns.  The Company may
assign any of its rights under this Exercise Notice to single or multiple
assignees, and this agreement shall inure to the benefit of the successors and
assigns of the Company.  This Exercise Notice shall be binding upon the Grantee
and his or her heirs, executors, administrators, successors and assigns.

 

8.                                      Construction.  The captions used in this
Exercise Notice are inserted for convenience and shall not be deemed a part of
this agreement for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

9.                                      Administration and Interpretation.  The
Grantee hereby agrees that any question or dispute regarding the administration
or interpretation of this Exercise Notice shall be submitted by the Grantee or
by the Company to the Administrator.  The resolution of such question or dispute
by the Administrator shall be final and binding on all persons.

 

10.                               Governing Law; Severability.  This Exercise
Notice is to be construed in accordance with and governed by the internal laws
of the State of California without giving effect to any choice of law rule that
would cause the application of the laws of any jurisdiction other than the
internal laws of the State of California to the rights and duties of the
parties.  Should any provision of this Exercise Notice be determined by a court
of law to be illegal or unenforceable, such provision shall be enforced to the
fullest extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

11.                               Notices.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown below beneath
its signature, or to such other address as such party may designate in writing
from time to time to the other party.

 

12.                               Further Instruments.  The parties agree to
execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this agreement.

 

13.                               Entire Agreement.  The Notice, the Plan and
the Option Agreement are incorporated herein by reference and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.

 

2

--------------------------------------------------------------------------------


 

Submitted by:

 

Accepted by:

 

 

 

GRANTEE:

 

CHEROKEE, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

(Signature)

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

5990 Sepulveda Boulevard

 

 

Sherman Oaks, California 91411

 

3

--------------------------------------------------------------------------------